DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: Please update the status of the parent application referenced to in the first paragraph of the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sanderovich US Patent No. 10,211,893 B2.
As per claim 1, Sanderovich  teaches a method of an electronic device transmitting information for channel estimation for more than one channel for Multi-Input Multi-Output (MIMO) communications in a wireless network (note at least fig. 4A, fig. 5 and fig 7), the method comprising: determining first and second sets of complex numbers respectively comprising first and second channel estimation signals respectively associated with first and second channels (note at least col. 11, lines 51-53, and 55-59, fig. 4A, fig. 5 and fig. 7); and transmitting a physical layer (PHY)1 frame(see fig. 4A, fig. 5 and fig. 7)  including information indicating the first and second sets of complex numbers (see at least fig. 4A, fig. 5 and fig. 7), wherein the second set of complex numbers are complex conjugates of the first set of complex numbers ( note at least col. 11, lines 51-53, and 55-59, fig. 4A, fig. 5 and fig. 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        






    
        
            
        
            
        
            
    

    
        1 The IEEE  802.11ad Standard referenced to at col. 10, lines 29-30 of the applied reference teaches the frame of fig. 4A of that reference as a PHY frame. See at least fig. 21-9 of the Standard.